*515Order, Supreme Court, New York County (Jane S. Solomon, J.), entered July 5, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants in this age discrimination and retaliation action presented valid reasons for plaintiff’s discharge. In response, plaintiff failed to raise a triable issue as to whether the reasons offered for her termination were merely pretextual (Stephenson v Hotel Empls. & Rest. Empls. Union Local 100 of AFL-CIO, 6 NY3d 265 [2006]; Forrest v Jewish Guild for the Blind, 3 NY3d 295, 308 [2004]).
The record demonstrates that plaintiffs termination resulted from her misuse of sick days, when she failed to appear for work at defendant hospital facility (but did appear for her evening shift at another job location on those days), after being repeatedly warned that excess absences could lead to termination. Plaintiff’s conclusory allegations of a discriminatory practice did not give rise to an inference that defendants engaged in a pattern or practice of attempting to replace older employees with younger, less qualified ones who would work on a per diem basis (see Alvarado v Hotel Salisbury, Inc., 38 AD3d 398 [2007]).
We have considered plaintiffs other arguments and find them unpersuasive. Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.